EXAMINER’S COMMENTS
Response to Amendment
The following is in reply to the applicants’ submission (e.g. After Final amendment, remarks, etc.) filed on March 25, 2021.
As part of the submission, the amendment includes the removal of limitations in Claim 21 (at line 11).  This change was necessary as these limitations were redundant with previous limitations (at lines 10-11) within the same claim.  Also included as part of the amendment were changes to each of Claims 49 and 63.  As a result, Claims 49 and 63 are no longer duplicates of Claims 27 and 29, respectively.  Lastly, as a result of the changes to Claims 22, 28 and 61, the rejections under 35 U.S.C. 112(b) in the last office action have been withdrawn.  The examiner’s comments above are in agreement with the applicants’ remarks on pages 11 to 13 of the submission.
Accordingly, Claims 21 through 30 and 49 through 67 have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
NOTE:  The following changes were necessary to correct minor informalities with the claim language, such as grammar.  These changes in no way affect the scope of the claimed invention.
Claims 30 and 56 have been amended as follows.
In Claim 30, --one—has been added after “”materials to either” (line 2).
In Claim 56, --one—has been added after “”materials to either” (line 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896